Eitzsimons, Ch. J.
The defendant is the owner of the steam towboat Syracuse which, on May 25, 1896, took in tow the canalboat M. F. Hamm, with a cargo of ice belonging to the plaintiffs,' intending to tow said canalboat from Van Wier or Lock-worth’s Landing on the Hudson to the city of New York. There were fifty or sixty other vessels in tow, arranged in tiers of four each. While coming down the river, the Syracuse evidently ran the tow out of the channel, some of the hawsers broke, and the boaits on the starboard side, including the one belonging to' the plaintiffs, drifted back and were caught on a bank in the river. *582The plaintiffs’ boat got on this hank about two-thirty a. m., and lay in such a position that her bow pointed to the east in deep water while her stem was aground on the bank. About four-thirty p. m., the same day, the tug Harry, employed by the defendant, having attempted unsuccessfully to beach the plaintiffs’ boat, towed the same to Athens sternfirst and then brought her towards Rondout, on which last-named journey the boat with its cargo sank, becoming a total loss. In all these things acts of mismanagement and negligence on the part of the defendant were charged and the evidence made the case one clearly for the jury.
It is the duty of a vessel which undertakes to tow other boats to see that the tow is properly made up and that the lines are strong and securely fastened. The Quickstep, 9 Wall. 665. A steam-tug which engages to tow a vessel into a port, although not a common carrier nor an insurer, is bound to exercise reasonable skill and care in everything relating to the work until it is accomplished, and she is liable for the want of either to the extent of the damage sustained. The A. R. Wetmore, 5 Ben. 147. .
Whether the defendant discharged these duties was, on the evidence, clearly a question of fact, properly submitted to the jury, and they found, upon evidence which satisfactorily sustains their finding, that the loss of the plaintiffs’ boat and its cargo was because of the negligence of the defendant, and that the plaintiffs were free from any imputation of contributing to the injury.
The case was carefully submitted to the jury, and the damages awarded find ample support in the proofs. The exceptions are without merit, and as we find no error, the judgment and order appealed from must be affirmed, with costs.
Com an and McOaetht, JJ., concur.
Judgment and order affirmed, with costs.